PER CURIAM.
Appellant, Julie A. Manning, challenges a final order of the Office of Appeal Hearings, Department of Children and Families (Department), which affirmed the Department’s denial of Medicaid disability benefits to appellant. In the order on appeal, the hearing officer failed to include any factual findings, any reference to competent substantial evidence in the record, any reasons for rejecting appellant’s evidence, or any other rationale to support his conclusion that Manning’s impairments, either individually or in combination, do not meet or equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. See Scordas v. State, Dep’t of HRS, 649 So.2d 894 (Fla. 1st DCA 1995); Edlin v. Department of HRS, 633 So.2d 1185 (Fla. 1st DCA 1994). Further, nothing in the hearing officer’s order indicates that he considered appellant’s complaints of pain in determining whether she qualified for disability benefits. See Holt v. Sullivan, 921 F.2d 1221 (11th Cir.1991). Accordingly, we REVERSE the *128order on appeal and REMAND this cause for further proceedings.
BARFIELD, C.J., and KAHN and BENTON, JJ., concur.